DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Miscellaneous
Claims pending:   1-9, 12, 14-16
Claims amended: 1-9, 12
Claims cancelled: 10-11, 13
New claims: 14-16


Claim Objections
Claim 6 is objected to because of the following informalities:  
Line 7 cites “ … server at least o perform: ”  appears to be a typo.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1 have been fully considered and are not persuasive.  
Regarding applicant’s remarks dated 07/7/2022, there is no discussion in Robotham, Krikorian, or Matsubayashi of the amended claimed aspect of provisioning the additional multimedia service of said at least one additional multimedia service selected by said communications device associated with the multimedia service provisioned to the rendering device, to said communications device. 
Examiner disagrees.
Robotham teaches alternative mechanism to supplemental information with multimedia programs, wherein consumer terminals 5-1, 5-2, and 5-3 (multimedia rendering device, communication device) enable users to record and research through the program content(s) to find related supplemental information related to their selected segments through their local server 20 (multimedia application server). The method can also be implementing within IPTV environment (Fig. 1, P. 11, 34-41), which reads on (provisioning a multimedia service to a multimedia rendering device  by a multimedia rendering device, multimedia application server) The local server 20 is coupled to the consumer terminals 5-1...3 via the local network 8 (coupled to rendering device over a communication network). (Fig. 1, P. 34)  The terminal example in fig. 1 shows 5-1 (terminal) where the STB 2 is connected to the TV 3 (any display device), or a home computer device with a display, or a mobile laptop with a display, which can all read on (communication device, rendering device), thus also read on (communications device associated with the multimedia service provisioned to the rendering device)
Robotham further specifically teaches the local server 20 (received from the headend) performs well known functions such as delivering the multimedia programs to the subscribers over the local network at subscriber set top terminals 5-1, 5-2, and 5-3, which reads on (communication device being associated with multimedia service via registration at multimedia application server). (Fig. 1, P. 34-35) In order to be a subscriber at the set top box terminals to the local server 20, there must be registration involved at some point during the process of subscription creation in order to become a subscriber. 
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, such as multiple icons being displayed within an Image, (additional multimedia service) by input of the laptop or set top box (communications device), the click generates a query at the query processor of the local server, (selecting an additional multimedia service of at least one additional multimedia service by a communications device) wherein a determination is made as to the location of the query within the program being viewed. Robotham teaches the user making a selection while watching a piece of content, the query processor 14 (within SI unit 10 (at the local server 20 (application server))) then detects and determine the interactive points of the content where the user selected and identify the entry point according to table 18 by the SI identifier 13 for the supplementary information (additional multimedia service) located and forward that supplementary information to the requesting user at the user’s terminal (5-1, 5-2, 5-3) (rendering device). The providing of the requested supplementary content(s) from server 20 to the viewer at their laptop or set top, or other rendering devices reads on (provisioning by the multimedia application server to the communications device, upon selection of the additional multimedia service,). (Fig. 1., P. 11, 35-41).
Thus, Robotham teach provisioning by the multimedia application server to the communications device, upon selection of the additional multimedia service.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9, 12, 14-16, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (US pub: 20090019474 A1) to (Robotham) in view of (US pat: 7877776 B2) to (Krikorian)
Regarding claim 1, Robotham teaches alternative mechanism to supplemental information with multimedia programs, wherein consumer terminals 5-1, 5-2, and 5-3 (multimedia rendering device) enable users to record and research through the program content(s) to find related supplemental information related to their selected segments through their local server 20 (multimedia application server). The method can also be implementing within IPTV environment (Fig. 1, P. 11, 34-41), which reads on (provisioning a multimedia service to a multimedia rendering device  by a multimedia rendering device, multimedia application server) The local server 20 is coupled to the consumer terminals 5-1...3 via the local network 8 (coupled to rendering device over a communication network). (Fig. 1, P. 34)
Robotham further teaches the local server 20 delivers the multimedia programs to the subscribers over the local network at consumer terminals 5-1, 5-2, and 5-3, which reads on (communication device being associated with multimedia service via registration at multimedia application server). (P. 34) In order to be a subscriber at the consumer terminals to the local server 20, there must be registration involved at some point during the process of subscription creation. 
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, such as multiple icons being displayed within an Image, (additional multimedia service) by mouse of the laptop (communications device), the click generates a query at the query processor of the local server, (selecting an additional multimedia service of at least one additional multimedia service by a communications device ) wherein a determination is made as to the location of the query within the program being viewed. Robotham teaches the user making a selection while watching a piece of content, the query processor 14 (within SI unit 10 (at the local server 20 (application server))) then detects and determine the interactive points of the content where the user selected and identify the entry point according to table 18 by the SI identifier 13 for the supplementary information (additional multimedia service)  located and forward that supplementary information to the requesting user at the user’s terminal (5-1, 5-2, 5-3) (rendering device), which reads on (determines by application server at least one additional multimedia service associated with multimedia service provisioned by multimedia application server, to rendering device, provisioning additional multimedia service of at least one additional multimedia service selected by communications device). (Fig. 1., P. 11, 35-41) wherein consumer terminal 5-1 can be a TV, STB, etc. which reads on (rendering device), terminal 5-2 is a laptop which reads on (communications device). (Fig. 1, P. 35). The providing of the requested supplementary content(s) from server 20 to the viewer at their laptop or set top, or other rendering devices reads on (provisioning by the multimedia application server to the communications device, upon selection of the additional multimedia service,). (Fig. 1., P. 11, 35-41).
Robotham teaches alternative mechanism to supplemental information with multimedia programs, wherein consumer terminals 5-1, 5-2, and 5-3 (multimedia rendering device) enable users to record and research through the program content(s) to find related supplemental information related to their selected segments through their local server 20. The method can also be implementing within IPTV environment (Fig. 1, P. 11, 34-41), which reads on (provisioning a multimedia service to a multimedia rendering device  ) The local server 20 is coupled to the consumer terminals 5-1...3 via the local network 8 (coupled to rendering device over a communication network). (Fig. 1, P. 34)
Robotham further teaches the local server 20 delivers the multimedia programs to the subscribers over the local network at consumer terminals 5-1, 5-2, and 5-3, which reads on (associated with the multimedia service provisioned to the rendering device). (P. 34) 
Robotham teaches a sender 17 which provide the additional link information to the consumer which provides the more detailed information via network 9, which reads on (presenting additional multimedia service on communication device). (P. 41) 
Robotham further teaches bookmarking specific points within the content for researching items of interest to the viewer either at a later point or immediately. The bookmarked points are stored within a table and referred to later for the extra information. (P. 11, 20-21, 35, 38)
Robotham teaches selecting additional/supplementary information of the multimedia service.
Robotham fails to specifically teach a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with the multimedia service provisioned to the rendering device, to said communications device.
Krikorian teaches a personal media broadcasting system, wherein a user can use their mobile devices such as their cell phone (communications device) to access the same content they can access from their home device (rendering device), which reads on (a communications device  associated with multimedia service provisioned to rendering device  or by rendering device).  Krikorian teach a user can custom select any segment of content and share that with another user via their user devices, which reads on (communications device associated with the multimedia service provisioned to the rendering device, to said communications device). (Fig. 1, C. 1, L. 40-55, C.2, L. 23-43, C.3, L. 38-56, C. 5, L. 7-18, C. 18, L. 53-61)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham by having a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with the multimedia service provisioned to the rendering device, to said communications device as taught by Krikorian in order to allow users to access audio, video, and their corresponding supplementary content from any variety of remote locations.

Regarding claim 2,  Robotham in view of Krikorian teaches the additional multimedia service of said at least one additional multimedia service selected by said communications device associated with the multimedia service provisioned the rendering device, application server.
Robotham further teaches provisioning to rendering device at least one additional multimedia service provisioned to rendering device.
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, by mouse, the click generates a query at the query processor of the local server, wherein a determination is made as to the location of the query within the program being viewed, and the user terminals that made the query request, followed by the SI identifier 13 identifying the interactivity point with the supplemental information (additional multimedia service) within that time frame, and a sender 17  is used to provide the requested information to the requesting user terminal device, which reads on (an additional multimedia service provisioning to rendering device at least one additional multimedia service provisioned to rendering device). (Fig. 1, P. 35-41)
Krikorian further teach a user can custom select any segment of content and share that with another user via their user devices, which reads on (multimedia service provisioned to rendering device). (Fig. 1, C. 1, L. 40-55, C.2, L. 23-43, C.3, L. 38-56, C. 5, L. 7-18, C. 18, L. 53-61)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham in view of Krikorian by having provisioning to rendering device at least one additional multimedia service provisioned to rendering device as taught by Krikorian in order to allow users to access audio, video, and their corresponding supplementary content from any variety of remote locations.

Regarding claim 3, Robotham in view of Krikorian in view of Matsubayashi teaches the method, the determining the additional multimedia service, communications device associated with the multimedia service provisioned to the rendering device.
Robotham further teaches determining is based on a request of a communications device associated with multimedia service.
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, by mouse, (request of a communications device) the click generates a query at the query processor of the local server, wherein a determination is made as to the location of the query within the program being viewed, and the user terminals that made the query request, followed by the SI identifier 13 identifying the interactivity point with the supplemental information (additional multimedia service), which further reads on (determining is based on a request of a communications device associated with multimedia service). (Fig. 1, P. 35-41)

Regarding claim 4, Robotham in view of Krikorian teaches said provisioning the additional multimedia service, the service, the communications network.
Robotham further teaches provisioning service over communications network.
Robotham teaches the local server 20 is coupled to the consumer terminals 5-1...3 via the local network 8 (coupled to communication device over a communication network). (Fig. 1, P. 34)
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, by mouse, the click generates a query at the query processor of the local server, wherein a determination is made as to the location of the query within the program being viewed, and the user terminals that made the query request, followed by the SI identifier 13 identifying the interactivity point with the supplemental information (additional multimedia service) within that time frame, and a sender 17 is used to provide the requested information to the requesting user terminal device, which reads on (provisioning service over communications network). (Fig. 1, P. 35-41)

Regarding claim 5, Robotham in view of Krikorian teach said provisioning the additional 
multimedia service, the service, said communications devices, the application server, and provisioning service.
Robotham further teaches coupling communications devices to server.
Robotham teaches consumer terminal 5-2 is a laptop which reads on (communications device. (Fig. 1, P. 35)
Robotham teaches the local server 20 is coupled to the consumer terminals 5-2 via the local network 8 (coupling communications devices to server). (Fig. 1, P. 34)
Krikorian further teaches provisioning service over second communications network.
Krikorian teaches a personal media broadcasting system, wherein a user can use their mobile devices such as their cell phone (communications device) to access the same content they can access from their home device. The remote client device 170 access the personal broadcaster 100 contents from a remote network 160, (provisioning service over second communications network) while the local clients 150 access the content from the personal broadcaster 100 via local network 140, which reads on (communications network).  (Fig. 1, C. 1, L. 40-55, C.2, L. 23-43, C.3, L. 38-56, C. 4, L. 59-67, C. 5, L. 7-18) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham in view of Krikorian by having provisioning service over second communications network as taught by Krikorian in order to allow users to access audio and video content from any variety of remote locations.

Regarding claim(s) 6, 8, 12, Robotham teaches alternative mechanism to supplemental information with multimedia programs, wherein consumer terminals 5-1, 5-2, and 5-3 (multimedia rendering device) enable users to record and research through the program content(s) to find related supplemental information related to their selected segments through their local server 20 (multimedia system comprising a multimedia application server for provisioning multimedia service to multimedia Rendering device, a service provisioning part) The method can also be implementing within IPTV environment (Fig. 1, P. 11, 34-41), which reads on (Multimedia system for provisioning multimedia services to a multimedia rendering device) The local server 20 is coupled to the consumer terminals 5-1...3 via the local network 8 (multimedia application server being coupled to rendering device  over a communication network). (Fig. 1, P. 34) 
Robotham further teaches the local server 20 delivers the multimedia programs to the subscribers over the local network at consumer terminals 5-1, 5-2, and 5-3, which reads on (communication device being associated with multimedia service via registration at multimedia application server, associated with the multimedia service provisioned to the rendering device). (P. 34) In order to be a subscriber at the consumer terminals to the local server 20, there must be registration involved at some point during the process of subscription creation. 
The consumer terminal 5-1 is a STB which reads on (rendering device); the terminal 5-2 is a laptop which reads on (communications device). (Fig. 1, P. 35)
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, such as multiple icons being displayed within an Image, (additional multimedia service) by mouse of the laptop (communications device), the click generates a query at the query processor of the local server, wherein a determination is made as to the location of the query within the program being viewed. Robotham teaches the user making a selection while watching a piece of content, the query processor 14 (within SI unit 10 (at the local server 20 (application server))) then detects and determine the interactive points of the content where the user selected and identify the entry point according to table 18 by the SI identifier 13 for the supplementary information located and forward that supplementary information on the requesting user at the user’s terminal (5-1, 5-2, 5-3), which reads on (determine at least one additional multimedia service associated with multimedia service, provisioning upon reception of the selection of additional multimedia service of at least one additional multimedia service to communications device). (Fig. 1., P. 11, 35-41) upon receipt of the supplemental information either at the terminal(s) or laptops, etc. that reads on (receive a selection of an additional multimedia service of at least one additional multimedia service from a communications device associated with  multimedia service provisioned to rendering device or by rendering device).
Robotham teaches a sender 17 which provide the additional link information to the consumer which provides the more detailed information via network 9, which reads on (communication device present additional multimedia service on communication device). (P. 41) 
Robotham teaches multimedia application server comprises at least one processor, and at least one memory comprising computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the multimedia application server to perform. (Fig. 1, P. 32, 39, 40, 43, 51)
Robotham further teaches bookmarking specific points within the content for researching items of interest to the viewer either at a later point or immediately. The bookmarked points are stored within a table and referred to later for the extra information. (P. 11, 20-21, 35, 38)
Robotham teaches selecting additional/supplementary information of the multimedia service.
Robotham fails to specifically teach a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with the multimedia service provisioned to the rendering device, to said communications device.
Krikorian teaches a personal media broadcasting system, wherein a user can use their mobile devices such as their cell phone (communications device) to access the same content they can access from their home device (rendering device), which reads on (a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with the multimedia service provisioned to the rendering device, to said communications device). (Fig. 1, C. 1, L. 40-55, C.2, L. 23-43, C.3, L. 38-56, C. 5, L. 7-18, C. 18, L. 53-61)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Robotham by having a communications device associated with multimedia service provisioned to rendering device or by rendering device, communications device associated with the multimedia service provisioned to the rendering device, to said communications device as taught by Krikorian in order to allow users to access audio, video, and their corresponding supplementary content from any variety of remote locations.

Regarding claim(s) 7, 9, 14,  Robotham in view of Krikorian teaches the multimedia system, the at least one memory and the computer program code together with the at least one processor are further configured to cause the multimedia application server, the provisioning of the additional multimedia service.
Robotham further teaches server at least to further perform provisioning of additional multimedia service over communications network.
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, by mouse, the click generates a query at the query processor of the local server, wherein a determination is made as to the location of the query within the program being viewed, and the user terminals that made the query request, followed by the SI identifier 13 identifying the interactivity point with the supplemental information (additional multimedia service) within that time frame, and a sender 17  is used to provide the requested information to the requesting user terminal device, which reads on (server at least to further perform provisioning of additional multimedia service over communications network). (Fig. 1, P. 35-41)


Regarding claim(s) 15, 16,  Robotham in view of Krikorian teaches the multimedia application server, the at least one memory and the computer program code together with the at least one processor are further configured to cause the multimedia application server at least to further perform provisioning, to the rendering device, the communications device associated with the multimedia service provisioned to the rendering device.
Robotham further teaches provisioning, to rendering device, additional multimedia service of at least one additional multimedia service selected by communications device associated with multimedia service provisioned to rendering device.
Robotham teaches that when a consumer clicks while a subject of interest is being presented in the program, such as multiple icons being displayed within an Image, (additional multimedia service) by input of the laptop or set top box (communications device), the click generates a query at the query processor of the local server, (selecting an additional multimedia service of at least one additional multimedia service by a communications device) wherein a determination is made as to the location of the query within the program being viewed. Robotham teaches the user making a selection while watching a piece of content, the query processor 14 (within SI unit 10 (at the local server 20 (application server))) then detects and determine the interactive points of the content where the user selected and identify the entry point according to table 18 by the SI identifier 13 for the supplementary information (additional multimedia service) located and forward that supplementary information to the requesting user at the user’s terminal (5-1, 5-2, 5-3) (rendering device). The providing of the requested supplementary content(s) from server 20 to the viewer at their laptop or set top, or other rendering devices reads on (provisioning, to rendering device, additional multimedia service of at least one additional multimedia service selected by communications device associated with multimedia service provisioned to rendering device). (Fig. 1., P. 11, 35-41).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONG LE whose telephone number is (571)270-7637.  The examiner can normally be reached on M-F (9 am - 6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 5712721915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONG LE/
Primary Examiner, Art Unit 2421